t c memo united_states tax_court homer n cummings petitioner v commissioner of internal revenue respondent docket no filed date thomas e redding for petitioner robert w west and william a heard for respondent memorandum opinion armen special_trial_judge this case is before the court on petitioner's motion for partial summary_judgment regarding penalties asserted based on the net_operating_loss carryforwards filed pursuant to rule a and petitioner's motion for partial summary_judgment regarding the overvaluation penalty also filed pursuant to rule a respondent concedes petitioner's second motion for partial summary_judgment accordingly we need only address petitioner's first motion for partial summary_judgment as explained in greater detail below we shall deny such motion background during the taxable years and homer n cummings petitioner was a partner in december associates a partnership subject_to the unified partnership audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 petitioner reported losses of dollar_figure dollar_figure and dollar_figure on his and federal_income_tax returns respectively reflecting his distributive_share of the losses claimed by december associates for those years after reporting an aggregate loss of dollar_figure on his tax_return petitioner carried his december associates' loss for forward to his tax_return petitioner likewise carried a portion of his december associates loss for forward to his tax_return respondent subsequently issued separate notices of final_partnership_administrative_adjustment to december associates for unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue the taxable years and ira n smith the tax_matters_partner for december associates invoked this court's jurisdiction by filing separate petitions for readjustment see december associates ira n smith tax_matters_partner v commissioner docket nos and on date this court entered decisions in each of the foregoing dockets involving december associates the decisions eliminated all income deductions and credits claimed on december associates' partnership returns for and no appeals were taken and the decisions became final on date sec_7481 sec_7483 shortly thereafter respondent made computational adjustments to petitioner's tax_liability for and in order to reflect the disallowance of the losses that petitioner had claimed from his investment in december associates sec_6231 specifically respondent computed petitioner's tax_liability based upon the elimination of petitioner's distributive_share of the december associates' losses that petitioner reported in and as well as the elimination of the related net operating losses nol's that petitioner carried forward from to and from to consistent with these computations and within year of date respondent assessed petitioner dollar_figure in additional tax for and dollar_figure in additional tax for on date respondent issued a so-called affected items notice_of_deficiency to petitioner for each of the taxable years and the affected items notices of deficiency set forth respondent's determination that petitioner is liable for additions to tax under sec_6651 and sec_6659 for and respondent determined that petitioner is liable for those additions to tax as a consequence of the adjustments to petitioner's tax_liability arising from the disallowance of partnership items of december associates for and petitioner invoked this court's jurisdiction by filing a timely petition for redetermination the petition includes an allegation that petitioner is entitled to a refund under sec_6512 in respect of any taxes assessed or paid after the expiration of the applicable_period of limitations see 97_tc_548 after respondent filed her answer petitioner filed his two motions for partial summary_judgment in his motion for partial summary_judgment regarding the overvaluation penalty petitioner seeks a ruling that he is not liable for the additions to tax under sec_6659 as determined by respondent although respondent initially filed an objection to petitioner's motion respondent subsequently filed a memorandum of law which states as follows for purposes of this case only for the petitioner's taxable years and respondent concedes that petitioner is not liable for the addition_to_tax under sec_6659 based upon the petitioner's income or loss from the december associates partnership of dollar_figure in and dollar_figure in in light of this concession we shall grant petitioner's motion for partial summary_judgment regarding the overvaluation penalty and render judgment that petitioner is not liable for the additions to tax under sec_6659 as determined by respondent in the affected items notices of deficiency for the taxable years in issue in his motion for partial summary_judgment regarding penalties asserted based on the net_operating_loss carryforwards petitioner seeks a ruling that respondent erred in treating petitioner's and nol carryforwards as affected items subject_to computational adjustment in petitioner's view adjustments to nol's whether carryforwards or carrybacks often require such a detailed review of the taxpayer's tax returns that such adjustments should invariably be treated as affected items that require a factual determination in a partner-level proceeding in other words petitioner requests a bright-line_rule that would preclude respondent following a partnership level proceeding from adjusting an nol item at the partner level until the nol adjustment is included in an affected items deficiency_notice and the taxpayer partner is provided with an opportunity to invoke this court's deficiency jurisdiction with respect to such adjustment in conjunction with the foregoing we understand petitioner to argue that because respondent failed to issue a notice_of_deficiency for the computational adjustment the assessment was barred and the additions to tax inasmuch as they are determined by reference to the nol carryforward adjustments must likewise fall respondent filed an objection to petitioner's motion for partial summary_judgment regarding penalties asserted based on the net_operating_loss carryforwards in her objection respondent asserted that she correctly determined that the nol adjustments in issue are affected items subject_to computational adjustment respondent contends that such adjustments are not affected items requiring determinations at the partner level because respondent proceeded with her computations without otherwise adjusting petitioner's tax_liability as reported from respondent's perspective there simply is no need for a determination at the partner level regarding the nol adjustments that were made in this case discussion in general the tax treatment of any partnership_item is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 through tefra sec_402 96_stat_648 the tefra procedures apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 87_tc_783 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs an affected_item is defined in sec_6231 as any item to the extent that such item is affected by a partnership_item 95_tc_209 there are two types of affected items id the first type of affected_item is a computational adjustment made to record the change in a partner's tax_liability resulting from the proper treatment of partnership items sec_6231 white v commissioner supra once partnership level proceedings are completed respondent is permitted to assess a computational adjustment against a partner without issuing a notice_of_deficiency sec a n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite n the second type of affected_item is one that is dependent on factual determinations to be made at the partner level n c f energy partners v commissioner supra pincite section a a i provides that the normal deficiency procedures apply to affected items that require determinations at the partner level for example additions to tax for negligence are affected items that require factual determinations at the partner level n c f energy partners v commissioner supra pincite petitioner relies on cases to support his position that an nol adjustment is an affected_item that requires a determination at the partner level 99_tc_121 affd 16_f3d_75 5th cir 87_tc_783 and durrett v commissioner tcmemo_1994_ affd in part revd in part 71_f3d_515 5th cir in contrast respondent relies on 849_fsupp_500 w d tex to support her position that an nol adjustment is properly treated as an affected_item subject_to computational adjustment based on our view of the cases cited by the parties and in light of the circumstances presented we agree with respondent that the nol adjustments in question are properly treated as computational adjustments that may be assessed without the issuance of an affected items notice_of_deficiency in maxwell v commissioner supra pincite we characterized an investment_tax_credit itc carryback as an affected_item on the ground that the existence or amount of the carryback is dependent on or affected by a partnership_item ie the amount of the partnership's itc given the procedural posture of that case however we were not required to and did not decide whether the itc carryback was an affected_item subject_to a computational adjustment or an affected_item requiring a factual determination at the partner level accordingly petitioner's reliance on maxwell v commissioner is misplaced likewise harris v commissioner supra and durrett v commissioner supra are not dispositive of the issue presented in short harris v commissioner stands for the proposition that in submitting computations for entry of decision pursuant to rule in a non-tefra proceeding a taxpayer may include in the taxpayer's computations nol carrybacks arising from the settlement of tefra partnership proceedings relating to a later taxable_year when the commissioner does not otherwise challenge the amount of the claimed carryback notably although harris v commissioner supra pincite includes a citation to maxwell v commissioner for the proposition that an nol_carryback is an affected_item and although we referred to the nol_carryback in question as a computational adjustment harris v commissioner supra pincite we were not required to and again did not definitively decide the proper characterization of the affected_item although we permitted the taxpayer in 99_tc_121 to include in his rule computation the nol_carryback arising from the settlement of tefra partnership proceedings we declined to extend this ruling to potential carrybacks relating to separate tefra partnership proceedings that had not at the time been finally settled or otherwise decided at the partnership level durrett v commissioner supra concerned the taxpayers' request for leave to amend their petition on the eve of trial to claim an itc carryback from to the latter being one of the taxable years in issue the itc carryback purportedly reflected the taxpayers' distributive_share of a credit claimed by a tefra partnership whose return respondent did not challenge and for which the period of limitations under section had expired the taxpayers reasoned that they should be granted leave to amend their petition as a matter of course because in their view the itc carryback amounted to nothing more than a computational adjustment to the contrary we held that where the question of the validity of the itc had not been reviewed in the context of a tefra partnership proceeding the matter of the taxpayers' entitlement to the disputed itc carryback could only be resolved after consideration of both the bona fides of the credit itself and the taxpayers' correct_tax liability for we then denied the taxpayers' motion for leave to amend on the ground that to grant the motion on the eve of trial would unduly prejudice the commissioner petitioner's reliance on durrett v commissioner supra is misplaced because we were not required to and did not decide in that case whether the itc carryback was an affected_item subject_to a computational adjustment or an affected_item requiring a factual determination at the partner level rather we merely decided based on the particular facts of that case not to exercise our discretion under rule a in petitioners' favor as indicated respondent relies on 849_fsupp_500 w d tex for the proposition that an nol adjustment is properly treated as an affected_item subject_to computational adjustment in bob hamric chevrolet inc v commissioner supra the taxpayer reported a partnership loss in of dollar_figure reflecting the taxpayer's distributive_share of a loss incurred by a tefra partnership for that year due to limitations imposed under the at-risk_rules the taxpayer claimed a loss of dollar_figure on its income_tax return and carried the balance of the loss forward to to offset its distributive_share of income from the tefra partnership for that year in the amount of dollar_figure as a result the taxpayer claimed a net partnership loss for of dollar_figure following an examination of the tefra partnership by the irs for and the taxpayer entered into a settlement agreement reducing its distributive_share of partnership loss for in this regard the settlement agreement provided that the taxpayer's distributive_share of partnership loss for would be reduced from dollar_figure to dollar_figure the settlement agreement also provided that the taxpayer's distributive_share of partnership income for would remain unchanged following the settlement the commissioner computed the taxpayer's income_tax_liability for taking into account partnership items to be equal to the tax due on an increase in income of dollar_figure this figure represented the difference between dollar_figure the loss that the taxpayer claimed on its return less dollar_figure the taxpayer's distributive_share of partnership loss under the settlement in addition after eliminating the partnership loss that the taxpayer carried forward from to the commissioner determined that the taxpayer owed additional income_tax for the commissioner later assessed the taxes described above as computational adjustments in a subsequent refund action the taxpayer claimed that the commissioner erred in treating the above-described adjustments as computational adjustments rather than as adjustments requiring factual determinations at the partner level the united_states district_court for the western district of texas citing 87_tc_783 and harris v commissioner supra agreed with the commissioner that the adjustments were properly treated as affected items subject_to computational adjustment in rejecting the taxpayer's argument that the adjustments required factual determinations at the partner level the district_court pointed out that the commissioner did not adjust any other items on the taxpayer's returns nor did the taxpayer dispute the dollar amount of the adjustments that the commissioner made to its tax_return bob hamric chevrolet inc v united_states supra pincite we are not persuaded that the cases relied on by petitioner support the conclusion that the nol carryforward adjustments in question are properly characterized as affected items that must be resolved in a partner-level proceeding rather we are satisfied based on the record presented that those adjustments satisfy the definition of an affected_item subject_to computational adjustment sec_6231 95_tc_209 indeed as was the case in bob hamric chevrolet inc v united_states supra counsel for petitioner concedes that there is no dispute as to the computations that respondent made in this case in view of the foregoing and under the facts presented we see no merit in petitioner's contention that the nol carryforward adjustments in this case must be the subject of an affected items notice_of_deficiency in order to reflect the foregoing an appropriate order will be issued
